In re Holi Temporary Serv., Inc.; — Defendants); applying for supervisory and/or remedial writ; Office of Worker’s Compensation, Dist. 8, No. 97-00912; to the Court of Appeal, Fourth Circuit, No. 97CW-1971.
Granted. Judgment of the hearing officer is vacated and set aside. The motion to compel is granted, and claimant is ordered to execute an authorization allowing relator to obtain her Social Security disability records. See La. Code Civ.P. art. 1461. Case remanded to the Office of Workers’ Compensation for further proceedings.
KNOLL, J., not on panel.